Citation Nr: 1018306	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  04-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
May 1969.  

The case initially came before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the RO that 
denied service connection for diabetes mellitus with visual 
and cardiovascular complications as a result of exposure to 
Agent Orange.  

The case was remanded to the RO in March 2009 for additional 
development of the record.  

Unfortunately, for the reasons set forth below, the case is 
once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In March 2009, the  Board directed the RO, in part, to take 
appropriate steps to obtain treatment records of all medical 
care providers who treated the Veteran for cardiovascular 
disease since his discharge from service.  Additionally, the 
Veteran was to be afforded a VA examination.  

The record reflects that the Veteran received treatment from 
Fayetteville VA Medical Center, as indicated in a March 2010 
written statement.  The claims file is devoid of any records 
from that facility.  Without such records, or any other 
pertinent records, the Board is precluded from proper 
appellate review of the Veteran's claim.  

The Veteran was scheduled for a VA examination on July 27, 
2009, but failed to appear for the appointment.  In a 
February 2010 written statement, the Veteran stated that he 
received a letter by Federal Express on July 24, 2009 
informing him of the examination, 3 days later.  (See also 
Dated FedEx Envelope).  

The Veteran called the VA medical center in order to note 
that he had a conflict and was unable to attend the VA 
examination as he had other medical appointments scheduled on 
the same day.  

The Veteran requested another VA examination date.  Given 
that the record is devoid of adequate written notice of the 
time and date of the VA examination, the Board will afford 
the Veteran another opportunity for a VA examination.  

The failure to comply with the Board's remand directive in 
this matter constitutes a violation of the Veteran's due 
process rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the record reflects that the Veteran has been 
receiving Social Security Administration (SSA) benefits.  See 
March 2009 Written Statement.  There is no evidence of VA 
having made efforts to obtain these records.  SSA records 
must be obtained before a decision on the claim can be made.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that all 
relevant treatment records have been 
secured (i.e., from Fayetteville VA 
Medical Center).  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  The RO should also take appropriate 
steps to contact SSA and obtain copies of 
records pertinent to any claim for SSA 
benefits submitted by the Veteran and a 
copy of any determination regarding 
benefits.  All records and/or responses 
received should be associated with the 
claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.  

3.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
cardiovascular disease.  The examiner 
must review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  

Following the examination, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's cardiovascular disability is 
aggravated by the service-connected 
diabetes mellitus.  

If so, the examiner must address the 
baseline level of disability due to 
cardiovascular disease before 
aggravation.  

The VA examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity, for finding 
this question to be outside the scope for 
a medical professional conversant in VA 
practices.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  After all indicated development has 
been completed to the extent possible, 
the issue of service connection for 
cardiovascular disease, to include as 
secondary to service-connected diabetes 
mellitus should be readjudicated in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


